Case 1:19-cv-21551-CMA Document 365 Entered on FLSD Docket 07/23/2021 Page 1 of 3




                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                             CASE NO.: 1:19-21551-CIV-ALTONAGA/LOUIS

  In re:

  FARM-RAISED SALMON
  AND SALMON PRODUCTS
  ANTITRUST LITIGATION

  _____________________________________/

                                                       ORDER
           THIS CAUSE comes before the Court upon Plaintiffs’ Notice of Hearing, which noticed

  three discovery disputes pursuant to this Court’s General Order on Discovery Objections and

  Procedures (ECF No. 329).1 This matter was referred to the undersigned United States Magistrate

  Judge by the Honorable Cecilia M. Altonaga, Chief Judge for the Southern District of Florida, for

  disposition of all discovery matters (ECF No. 308). A hearing was conducted on July 15, 2021.

  The Order memorializes, but does not change, the rulings made in open court.

           This class action is brought on behalf of direct purchasers of farm-raised Atlantic salmon

  and salmon products, who assert claims against Defendants for violations of sections 1 and 3 of

  the Sherman Act, see 15 U.S.C. §§ 1, 3 (ECF No. 246 at ¶ 3 & n.2). Plaintiffs allege that

  Defendants engaged in the unlawful coordination of price charged to direct purchasers of salmon

  from April 10, 2013 through the present (id.). These allegations parallel those of the European

  Commission and the Department of Justice, both of which are investigating illegal anticompetitive

  behavior in the farmed salmon market (id. at ¶ 102).




  1
    Plaintiffs noticed three discovery disputes relating to Plaintiffs’ Request for Production. The Parties resolved one
  dispute prior to the hearing and requested an opportunity to brief another dispute, which then was continued until July
  23, 2021. This Order memorializes the Court’s rulings with respect to only one of the noticed disputes: whether
  Defendants’ objections to the time period for documents and data should be overruled.

                                                            1
Case 1:19-cv-21551-CMA Document 365 Entered on FLSD Docket 07/23/2021 Page 2 of 3




         Plaintiffs’ Requests for Production defines the “Relevant Time Period” as January 1, 2010

  to the present. All Defendants objected to the period as unduly burdensome, not relevant to any

  claim or defense, and overly broad and disproportionate to the needs of the case. Upon conferral,

  Plaintiffs have narrowed the time frame to January 1, 2010 through April 23, 2021 for requests for

  data and from to January 1, 2010 through October 23, 2020 for documents. Defendants maintain

  their objection to producing data for any time earlier than January 1, 2011 or later than April 23,

  2020; or to producing documents beyond the period of January 1, 2012 to April 23, 2019.

         Defendants’ position on timeframe concedes the relevance of documents created sometime

  before the alleged class period began but contends that the limit on that period is January 1, 2011.

  Plaintiffs, by contrast, contend that they need three full years of data predating the alleged conduct

  and documents dating back at least to January 1, 2010. Other than generally observing the

  preference for more data to be used by their experts in a regression analysis, Plaintiffs offered no

  specific relevance for the data or documents sought from the contested time period. Indeed, counsel

  for Plaintiffs acknowledged that the defined Relevant Time Period may have been too bluntly

  applied and recognized that for some requests, the relevant time period should be narrowed.

  Similarly, Defendants’ proposed cutoff time was untethered to any factual event that has occurred

  (other than the filing of the Complaint), and with respect to many categories of documents sought

  the proposed cutoff would be arbitrary. Nor have Defendants substantiated their general assertion

  of burden by arguing that the burden to produce is directly proportional to the length of time over

  which they may be required to search. No facts were advanced to support the assumption that it

  would be disproportionate to the needs of this case for any Defendant to collect another year’s

  worth of data or documents.




                                                    2
Case 1:19-cv-21551-CMA Document 365 Entered on FLSD Docket 07/23/2021 Page 3 of 3




         Accordingly, Defendants’ blanket objections to producing data or documents beyond their

  proposed timeframe is overruled. Notwithstanding, and consistent with the observation that with

  respect to some requests the time period defined may indeed exceed that which is relevant and

  proportional to the needs of the case, Defendants were afforded leave to serve amended responses

  and objections to Plaintiffs’ Requests for Production within 14 days of the hearing, on or before

  July 29, 2021.

         DONE and ORDERED in Miami, Florida this 23rd day of July, 2021.




                                                     ________________________________
                                                     LAUREN F. LOUIS
                                                     UNITED STATES MAGISTRATE JUDGE




                                                 3
